Citation Nr: 0829837	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-28 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of costs of 
unauthorized medical treatment provided by Cardiology of 
Tulsa at St. Francis Hospital from August 4, 2005 to August 
9, 2005. 


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to May 1974.  
The appellant in this case is Cardiology of Tulsa (provider 
or vendor), a medical service provider.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran is service-connected for residuals of a gun 
shot wound to the left hand with fracture, third metacarpal 
(residual of a GSW) with a noncompensable disability rating.

2.  There has been no demonstration by competent clinical 
evidence of record, and it has not been contended, that the 
veteran received treatment for residuals of a GSW, or a 
nonservice-connected disability associated with, or 
aggravating, the service-connected residuals of a GSW by 
Cardiology of Tulsa from August 4, 2005 to August 9, 2005.

3.  The evidence of record establishes that the claim for 
reimbursement of costs of unauthorized medical treatment 
provided by Cardiology of Tulsa was filed in December 2005, 
which is more than 90 days after the date that the veteran 
was discharged from the facility that furnished the medical 
treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of costs of 
unauthorized medical treatment provided by Cardiology of 
Tulsa at St. Francis Hospital from August 4, 2005 to August 
9, 2005 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.123, 17.1000-08 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001) (noting 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter).  Similarly, in a precedential 
opinion, VA's General Counsel held that VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim, or to assist the veteran in developing 
evidence to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOGCPREC 5-2004.

In the instant case, the facts are not in dispute.  The 
outcome of this appeal hinges on the law, specifically the 
plain language of 38 C.F.R. §§ 17.120 and 17.1004. 
Accordingly, VCAA notice is not required because no 
additional evidence could conceivably change the outcome of 
this case.  Because the law and not the evidence is 
dispositive in resolving the appeal, additional factual 
development would have no bearing on the ultimate outcome.  
Accordingly, VCAA can have no effect on this appeal.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (stating 
that VCAA notice is not required where there is no reasonable 
possibility that additional development will aid the 
veteran); see also Mason v. Principi, 16 Vet. App. 129, 132 
(2002) (noting that the VCAA was not applicable "because the 
law as mandated by statute and not the evidence is 
dispositive of the claim").  See also Statement from 
provider, dated in September 2006 (noting no further evidence 
or argument to present).

Legal criteria 

Generally, in cases where a claimant seeks reimbursement for 
the costs of unauthorized medical treatment, it must be 
determined (1) whether the services for which payment is 
sought were authorized by VA, and (2) whether the claimant is 
eligible for payment or reimbursement for services not 
previously authorized.  See Hennessey v. Brown, 7 Vet. App. 
143 (1994).

Congress has authorized the reimbursement of costs for 
unauthorized emergency medical treatment under two statutory 
provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 
2002).  The provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 
17.120 involve treatment for a service-connected disability.  
Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  See also 38 C.F.R. § 17.120.  All three of these 
statutory requirements must be met before payment may be 
authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 
113 Stat. 1553 (1999).  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

The criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334, 337 (1991) (noting that use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met).

To receive payment or reimbursement for emergency services, a 
claimant must file a claim within 90 days after the latest of 
the following:  (1) July 19, 2001; (2) the date that the 
veteran was discharged from the facility that furnished the 
emergency treatment; (3) the date of death, but only if the 
death occurred during transportation to a facility for 
emergency treatment or if the death occurred during the stay 
in the facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 
17.1004(d).

Under 38 C.F.R. § 17.123, the parties eligible for such 
payment include:  (1) the veteran who received the services 
(or his or her guardian); (2) the hospital, clinic, or 
community resource which provided the services; and (3) a 
person other than the veteran who paid for the services.

Analysis

As previously stated, the admission of a veteran to a non-VA 
hospital at VA expense must be authorized in advance.  In 
this case, the record does not establish and the provider 
does not contend that the veteran's treatment at the non-VA 
facility in August 2005 was authorized.  Therefore, the 
matter for inquiry is whether the provider is eligible for 
payment or reimbursement for the costs of medical services 
which were not previously authorized.  In this regard, the 
provider contends that the veteran's treatment was for an 
emergency and that a VA facility was not feasibly available.  
See Notice of Disagreement, received in January 2006.

Neither the veteran nor the provider has argued that the 
treatment was for a service-connected disability.  
Nevertheless, the Board will, for the sake of completeness, 
review the claim under the provisions of 38 U.S.C.A. § 1728 
and 38 C.F.R. § 17.120.  The record reflects that the veteran 
is service-connected for residuals of a GSW to the left hand, 
which is evaluated as noncompensable.  A review of the record 
shows that the veteran presented at St. Francis Hospital on 
August 4, 2005.  The veteran reported that over the last few 
days he was short of breath, weak and had symptoms of 
paroxysmal nocturnal dyspnea and orthopnea.  The veteran 
reported that he "wheezes" when he lies down and had to be 
placed on an inhaler and nasal steroids.  It was also noted 
that the veteran presented to Cushing Hospital with 
complaints of dyspnea and atypical chest pressure and was 
diagnosed with new onset of congestive heart failure.  The 
record does not contain evidence that the veteran's dyspnea, 
orthopnea, atypical chest pressure, or new onset of 
congestive heart failure was either associated with, or 
aggravated, any adjudicated service-connected disability, 
namely the residuals of a GSW to the left hand.  In short, 
the first criterion for payment or reimbursement of 
unauthorized medical expenses under 38 U.S.C.A. § 1728 has 
not been met and the appellant is not entitled to payment or 
reimbursement under such provisions.

Entitlement to payment or reimbursement of unauthorized 
medical expenses may also be considered under the provisions 
of 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-
1008 (2007) (The Veterans Millennium Health Care and Benefits 
Act).

However, in this case, the Board finds that the veteran has 
not met the necessary requirements to qualify under the 
provisions of the Veteran's Millennium Health Care and 
Benefits Act.  On December 15, 2005, the VAMC received the 
claim for payment or reimbursement for costs of private 
medical treatment rendered to the veteran by the claimant at 
St. Francis Hospital from August 4, 2005 to August 9, 2005.  
As this claim was filed over 90 days after the veteran was 
discharged from St. Francis Hospital, on August 9, 2005, the 
claimant is not eligible to receive payment as set forth in 
38 C.F.R. § 17.1004(d).  The Board cannot grant reimbursement 
unless the facts of the case meet all the requirements under 
38 C.F.R. § 17.1001-17.1008, including the filing 
requirements under 38 C.F.R. § 17.1004.  As the claim failed 
to meet the filing requirement under 38 C.F.R. § 17.1004(d), 
the Board finds that the claim for payment or reimbursement 
of the costs of unauthorized medical treatment provided by 
Cardiology of Tulsa from August 4, 2005 to August 9, 2005 
must be denied.  


ORDER

Entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment provided by Cardiology 
of Tulsa at St. Francis Hospital from August 4, 2005 to 
August 9, 2005 is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


